Citation Nr: 0000479	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by numbness of the left leg and foot.

2.  Entitlement to service connection for bilateral eye 
disability due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from January 1942 to December 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board previously remanded the appeal in March 1997.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
disability manifested by numbness of the left leg and foot is 
plausible.

2.  A current disability manifested by numbness of the left 
leg and foot is not related to active service. 

3.  The claim of entitlement to service connection for 
bilateral eye disability due to mustard gas exposure is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
disability manifested by numbness of the left leg and foot is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Disability manifested by numbness of the left leg and 
foot was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The claim of entitlement to service connection for 
bilateral eye disability due to mustard gas exposure is not 
well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Leg and Foot

In light of the record that reflects that the veteran 
underwent pilonidal cyst surgery during service and the 
report of a January 1994 VA examination indicating diagnoses 
of left leg and foot numbness secondary thereto, the 
veteran's claim of entitlement to service connection for 
disability manifested by numbness of the left leg and foot is 
well grounded.  38 U.S.C.A. § 5107(a).  The veteran has been 
afforded multiple VA examinations and personal hearings, and 
treatment records have been obtained.  Service medical 
records have also been obtained.  The Board is satisfied that 
all available relevant evidence has been properly developed 
and that no further evidence is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records, including the report of the 
veteran's December 1944 service separation examination, are 
silent for complaint, finding, or treatment of any numbness 
of the left leg or foot.  The veteran was afforded VA 
examinations in January 1945 and June and July 1947.  None of 
these examinations reflect any complaint, finding, or 
treatment with respect to any disability manifested by 
numbness of the left leg and foot.  The report of an August 
1961 VA orthopedic examination reflects that the veteran 
reported that during service he sustained an injury to the 
left foot and thereafter had intermittent pain and swelling 
of the left foot.  The veteran reported that approximately 
one month prior to the examination his entire left leg and 
thigh were numb.  The diagnoses included bilateral weak foot.

The report of a January 1994 VA foot examination reflects 
that the veteran reported that his left leg numbness 
developed after surgery for pilonidal sinus during service.  
The examiner diagnosed left leg numbness, presumably 
secondary to pilonidal sinus surgery and numbness, dorsum of 
the left foot secondary to pilonidal sinus surgery.  

The report of an August 1997 VA neurological examination 
reflects that the veteran reported that numbness in his left 
lower extremity started around 1942.  A history of three 
pilonidal cyst surgeries, in 1939, 1942 and 1944, was 
reported.  The diagnoses included history of sacral pilonidal 
cyst with three surgeries and the examiner indicated that the 
left lower extremity numbness was probably not related to the 
cyst, but further investigation would be necessary.  The 
veteran was afforded an EMG and an MRI scan.  A November 1997 
addendum by the examiner who accomplished the August 1997 
neurological evaluation reflects that the MRI revealed 
moderate spinal stenosis as well as Grade I spondylolisthesis 
at L4-5.  There was also multilevel degenerative disc disease 
present.  The EMG revealed no radiculopathy.  No further 
neurological testing was necessary.  

The Board observes that the veteran has asserted that his 
numbness of the left lower extremity is secondary either to 
pilonidal cyst surgery that was accomplished during active 
service or secondary to a shrapnel wound that the veteran 
asserts he received in the Mojave Desert.  In this regard, 
the veteran has submitted multiple statements, including his 
report with respect to the shrapnel wound, and an October 
1995 VA treatment record reflects this report and an 
assessment of paresthesia of the lower leg secondary to 
trauma.  

In weighing the evidence with respect to whether or not the 
veteran experienced numbness of the left lower extremity 
during service, large probative weight will be accorded 
service medical records because they are contemporaneous with 
treatment afforded the veteran during service and reflect 
symptoms that he reported at that time.  Consideration is 
also given that the veteran would have reported all symptoms 
contemporaneous with the treatment afforded so that 
appropriate care could be given.  Small probative weight will 
be accorded to the veteran's current statements and testimony 
with respect to his experiencing numbness of the left lower 
extremity during service because of the great amount of time 
that has passed.  Large probative weight will also be 
accorded the reports of VA examinations accomplished in 1945, 
1947, and 1961 because they are contemporaneous with health 
care provided the veteran and because he was specifically 
questioned regarding his lower extremities and the reports 
appear to be full and complete with respect to the symptoms 
reported by the veteran.  In light of the above analysis with 
respect to the weights to be assigned to the various 
evidence, there is a preponderance of the evidence, 
consisting of service medical records and reports of 
examinations conducted from 1945 to 1961, that is against a 
finding that the veteran experienced numbness of the left leg 
and foot during service.  

With respect to whether or not the veteran currently has a 
disability manifested by numbness of the leg and foot that is 
related to service, the Board will accord small probative 
weight to the January 1994 examination that diagnosed left 
leg and foot numbness secondary to pilonidal sinus surgery 
because the diagnosis was based upon the veteran's report 
that leg numbness had existed since his surgery in active 
service.  As concluded above, a preponderance of the evidence 
is against a finding that the veteran experienced left leg 
and foot numbness during service.  Large probative weight 
will be accorded to the August 1997 neurological evaluation 
and addendum thereto because the examiner was specifically 
requested to determine the etiology for left leg and foot 
numbness and concluded that this was not due to pilonidal 
cyst surgery after accomplishing further investigation 
including an MRI scan and EMG with the MRI reflecting that 
the veteran had spinal stenosis and degenerative disc 
disease.  With consideration that evidence of large probative 
weight dissociates numbness of the veteran's left leg and 
foot from inservice pilonidal cyst surgery and evidence of 
small probative weight indicates a relationship, a 
preponderance of the evidence is against a relationship 
between the veteran's pilonidal cyst surgery during service 
and any current disability manifested by numbness of the left 
leg and foot.

With respect to whether or not numbness of the left leg and 
foot are residual to inservice trauma that occurred as a 
result of the veteran being struck by shrapnel, the Board 
initially notes that it is neither asserted or shown that the 
veteran was engaged in combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) are not for application.  
Service medical records are silent for complaint, finding, or 
treatment with respect to any shrapnel wounds to the veteran.  
For the reasons set forth above, service medical records will 
be accorded large probative weight and the veteran's current 
report with respect to shrapnel wounds being incurred during 
service will be accorded small probative weight.  On the 
basis of the probative weights assigned, the greater weight 
of the evidence is against a finding that the veteran 
sustained shrapnel wounds during service.  Therefore, current 
medical evidence that associates numbness of the left leg and 
foot with inservice trauma is based upon an inaccurate 
factual basis and is of no probative weight.  Therefore, 
there is no competent medical evidence that associates any 
current disability manifested by numbness of the left leg and 
foot with inservice trauma.  

The veteran has offered testimony and statements regarding 
his belief that he has disability manifested by numbness of 
the left leg and foot that is related to either inservice 
trauma or inservice surgery.  However, the veteran is not 
qualified, as a lay person, to establish a medical diagnosis 
or show a medical etiology merely by his own assertion, as 
such matters require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
statements and testimony with respect to any medical opinion 
have not been accorded any probative weight in the above 
analysis.  

II.  Eye Disability

The threshold question is whether the veteran's claim of 
entitlement to service connection for bilateral eye 
disability due to mustard gas exposure is well grounded under 
38 U.S.C.A. § 5107(a).  Generally, a well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu.  For the veteran's claim to be 
well grounded, there must be evidence of both a current 
disability and an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
However, for veteran's exposed to specified agents, this 
initial burden is relaxed.  38 C.F.R. § 3.316 (1999); 
Pearlman v. West, 11 Vet. App. 443, 446 (1998).  

Full body exposure to sulfa or mustard during active military 
service together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or nasopharyngeal, laryngeal, or lung cancer, or squamous 
cell carcinoma of the skin is sufficient to establish service 
connection for the named disabilities.  38 C.F.R. 
§ 3.316(a)(1).  Full body exposure to nitrogen or sulfa or 
mustard during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease is sufficient to establish service 
connection for these named disabilities.  38 C.F.R. 
§ 3.316(a)(2).  Full body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia is sufficient to 
establish service connection for the named disability.  
38 C.F.R. § 3.316(a)(3).  With respect to the above-named 
disabilities the veteran is relieved of the burden of 
providing medical evidence of a nexus between the named 
disability and inservice exposure in order to well ground the 
claim.  Pearlman at 446.  Further, lay testimony of exposure 
to mustard gas must be presumed to be true for purposes of 
determining whether or not a claim is well grounded.  Id. at 
447.

A January 1996 VA treatment record reflects that the veteran 
has bilateral cataracts.  There is no competent medical 
evidence that reflects that the veteran has any of the 
disabilities named in 38 C.F.R. § 3.316.  

The veteran's report of his exposure to mustard gas is 
presumed to be true for purposes of determining whether or 
not his claim is well grounded.  However, since he does not 
have one of the named diseases, he must submit medical 
evidence of a nexus between his currently manifested 
cataracts of the eyes and his exposure to mustard gas.  While 
he has submitted statements and testimony, that are presumed 
credible for purposes of this decision, he is not qualified, 
as a lay person, to provide medical opinions or diagnoses.  
See Espiritu and Grottveit.  Since there is no competent 
medical evidence indicating that the veteran has one of the 
named diseases in 38 C.F.R. § 3.316 and there is no competent 
medical evidence indicating that any currently manifested 
bilateral eye disability is due to mustard gas exposure, his 
claim for service connection for bilateral eye disability due 
to mustard gas exposure must be denied as not well grounded.

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board views this discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Service connection for disability manifested by numbness of 
the left leg and foot is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for bilateral eye disability due to mustard gas 
exposure not having been submitted, the appeal with respect 
to this issue is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

